DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Preliminary Amendment
It is important to note that the First Preliminary Amendment filed August 18, 2020 indicates there are amendments to the claims.  However, the August 18, 2020 First Preliminary Amendment claim set doesn’t actually have any claims, and only recites a  number 1.
Therefore, the only claim set in the file with actual claims is the original claim set, so that is what is being examined herein. 


Status of Claims
Claims 1-13 are currently pending.  This is the first Office Action on the merits.  


Information Disclosure Statement 
The Information Disclosure Statements filed 8/18/2020 and 3/02/2021 have been reviewed.  


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    


Election/Restrictions
Applicant’s election of Group I (claims 1-11) without traverse in the reply filed on May 16, 2022 is acknowledged.  
Claims 12-13 are withdrawn as being directed to unelected inventions or species, there being no allowable linking or generic claims.
Claims 1-11 are examined on their merits.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-11 are rejected as being obvious over Kuramoto et al. JP  (10/26/2017)(3/2/2021 IDS) in view of Yarosh US 2010/0197750 (8/5/2010). 
Kuramoto et al. (Kuramoto) teaches a deodorizing cosmetic using L-histidine that prevents reduction in the deodorization effect and stability of L-histidine.  Specifically, there is provided a cleansing cosmetic which comprises the following components (A) to (C): (A) 0.01 to 5% of L-histidine, (B) 0.001 to 1% of one or more selected from a pyrosulfite, a sulfite and a hydrogensulfite and (C) one or more selected from salicylic acid, benzalkonium chloride, triclosan, the derivative or salt and isopropylmethylphenol.  The deodorization effect and stability by the component (C) L-histidine can be improved by using a pyrosulfite and furthermore, the stabilization with time of the preparation is synergistically enhanced by the combination of the three components. (See Abstract.)  
0.01 to 5% of L-histidine and 0.001 to 1% of a pyrosulfite, a sulfite and a bisulfite is a 1:1 ratio which falls within the ratio range of 1:1 to 1.5 called for in instant claim 5.  Histidine is called for in instant claim 3.  Histidine is a component comprising at least one amine compound having one or more amino groups as called for in instant claim 1 and Kuramoto teaches a deodorizing cosmetic composition that is both recognized to be deodorizing and also a cosmetic as called for in instant claim 11.  
With respect to claim 4, Kuramoto does not expressly teach how the first and second component react but the exact same combination of both a sulfite and histidine are taught in the same ratio (at the overlap of the ranges) and it is also taught that this combination together deodorizes the exact same hydrophobic aldehyde-based odor (2-nonenal), so in light of the combination of structurally identical components and the elimination of the exact same odor as that claimed, this property is necessarily present.
Kuramoto teaches component (A) L-histidine used in its present invention is blended in the present invention to deodorize 2-nonenal.  2-Nonenal is called for in instant claim 8.  Nonenal causes a hydrophobic aldehyde-based odor as called for in instant claim 7 and it is an aldehyde based odor as called for in instant claim 6.  
Kuramoto teaches bisulfite and exemplifies sodium sulfite in Example 1.  Thus sulfite salts are known and taught in Kuramoto.  Sodium bisulfite is not specifically taught in Kuramoto.  This deficiency is made up for with the teachings of Yarosh.
Yarosh teaches compositions that prevent, reduce or minimize the fishy, amine odor, due to trimethylamine, that is associated with the processing and/or storage of a preparation containing ergothioneine, by combining with the ergothioneine, during processing or prior to storage, with a trimethylamine absorber in an amount sufficient to prevent the detection of any trimethylamine odor by the human nose. (See Abstract).  
Yarosh teaches at [0028] that a particular category of compounds that is useful in preventing, reducing or minimizing the formation of the fishy, trimethylamine odor includes sulfur dioxide and sulfur dioxide donors; that is, compounds that release sulfur dioxide upon dissociation. Examples of such compounds are sodium sulfite, sodium bisulfate, sodium metabisulfite, potassium bisulfate or potassium metabisulfite, and calcium bisulfate.  Yorosh teaches that sodium metabisulte is equivalent to sodium sulfite.  Sodium metabisulfite is called for in instant claim 2.  Yarosh also teaches that its composition can be used in food. (See [0033]).  A composition that can be used as a food additive is called for in instant claim 10.
It would have been prima facie obvious for one of ordinary skill in the art making the Kuramoto deodorizing cosmetic to substitute sodium metabisufite for sodium sulfite as taught by Yorosh in light of Yorosh’s teaching that sodium metabisulfite is equivalent to sodium sulfite. 
It would have been prima facie obvious for one of ordinary skill in the art making the Kuramoto deodorizing composition to add ergothioneine as taught by Yorosh and to use as a food additive in light of Yorosh’s teaching that sodium sulfite can reduce or eliminate the fishy odor associated with ergothioneine and the composition is suitable as a food additive.    
 

Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616